Per Curiam.

In view of the possibilities, the conflict of evidence and the unreliability of the plaintiffs’ memory as evidenced by the variances between the allegations of their verified complaint and their testimony, it seems that the only writing which bore upon the arrangements between the parties should have been controlling so far as its contents are concerned. I refer to the receipt in full. The judgment should be modified so as to be for $227, and, as modified, affirmed, without costs.
Present: Teuax, P. J., Scott and Dugbo, JJ.
Judgment modified, and as modified, affirmed, without costs.